Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



1. Claims 1-12,21-28 and 37-44  are pending. 

2. Applicant's election with traverse of Group I, claims 1-12 and 37-41 in the reply filed on  03/16/22 is acknowledged.  Applicant traverse the Restriction Requirement on the grounds that the search of Groups I-II together would not constitute a serious  search burden on the examiner 

This is not found persuasive because the MPEP 803 (August 2001) states that “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search”. The Restriction Requirement enunciated in the previous Office Action meets this criteria and therefore establishes that serious burden is placed on the examiner by the examination of more than one Group.  The Inventions are distinct for reasons elaborated in paragraphs 3-5 of the previous Office Action and above

The requirement is still deemed proper and is therefore made FINAL.

Claims  21-28 and 42-44 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-12 and 37-41 read on a plasmid combination comprising Seq1, PMD2.G, pMDLg-pRRE and pRSV-Rev are under consideration in the instant application.


3. Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in China  on  12/17/2019; 11/16/2020 and 12/10/2020. It is noted, however, that applicant has not filed a certified copy of said  application as required by 37 CFR 1.55.


4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  1, 4-12 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20150190428 , US Patent Application 20110300543 and US Patent Application 20140271818 and US Patent Application 20190201517.

US Patent Application ‘428  teaches a plasmid combination comprising  at least three various plasmids including pRSV-Rev and pMDLg-pRRE to increase the transfection efficiency for lentiviral vector production. ( see entire document, paragraphs 0200 and 0277 in particular). 

US Patent Application ‘543  teaches a plasmid combination comprising  at least three various plasmids including pRSV-Rev and pMDLg-pRRE to increase the transfection efficiency for lentiviral vector production. ( see entire document, paragraph 0124 and  in particular). 

US Patent Application ‘543  teaches a plasmid combination comprising  at least three various plasmids including pMD2.G to increase the transfection efficiency for lentiviral vector production. ( see entire document, paragraph 0040 and  in particular). 

US Patent Application ‘517  teaches plasmid combination comprising  plasmid Seq1 that are suitable in  various transfection protocols.   US Patent Application ‘517  teaches that plasmid Seq1 comprising nucleic acid molecule encoding polypeptide of interest  ( see entire document, pararaph 0226   in particular). 


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


It would be conventional to one of ordinary skill in the art before the effective filing date of the claimed invention to  : (i) identify an optimal combination and ratio of Seq1, PMD2.G, pMDLg-pRRE and pRSV-Rev plasmid for effective transfection ; (ii) construct a plasmid Seq1 comprising a nucleic acid encoding a specific polypeptide,  for example CAR . Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

6. Claims 2 and 3 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. No claim is allowed.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644